IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Bear Staffing,                           :
                          Petitioner     :
                                         :
                 v.                      :          No. 949 C.D. 2020
                                         :
Shawn Logan (Workers'                    :
Compensation Appeal Board),              :
                      Respondent         :


PER CURIAM                             ORDER


                 NOW, December 6, 2021, upon consideration of Petitioner’s

application for reargument, the application is denied.